Title: From Thomas Jefferson to the Senate, 9 December 1803
From: Jefferson, Thomas
To: Senate, the


               
                  To the Senate of the United States. 
               
               I nominate the following persons to the offices affixed to their respective names. to wit.
               Francis Coffyn of Dunkirk in France to be Commercial agent of the US. at Dunkirk vice Charles D. Coxe declined.
               Jacob Ridgway of Pensylvania to be Commercial agent of the US. at Antwerp. vacant.
               John Mitchell of Pensylvania to be Vice-commercial Agent at Havre in France vice the Sieur de la Motte declined.
               Henry Wilson of Maryland to be Commercial Agent of the US. at Ostend. vacant.
               Lawson Alexander of Maryland to be Commercial Agent at Rotterdam v. Joseph Forman resignd.
               John Forbes of New York now Consul at Hamburg to be Consul also for such parts of the circle of Lower Saxony as may be nearer to Hamburg than to the residence of any other Consul of the US.
               William Clarke of Massachusets to be Consul at Embden, vacant.
               John Leonard of New Jersey now Vice Consul of the US. at Barcelona, to be Consul at the same place vice William Willis resigned.
               John F. Brown of Massachusets to be Consul at the island of St. Thomas. vacant
               Isaac Prince of New York to be Consul for the island of St. Bartholomew, vacant.
               It is to be noted to the Senate that the commission appointing a Consul to any port generally extends his powers to ‘such places within the same allegiance as are nearer thereto than to the residence of any other Consul of the US. within the same allegiance.’
               John Childress junr of West Tennissee to be marshal of West Tennissee vice Robert Hays removed
               Thomas G. Thornton of Massachusets to be Marshal of the district of Maine, vice Isaac Parker whose commission is near expiring.
               
               Dudley Broadstreet Hobart of Massachusets to be Collector and Inspector of revenue of Bath in Massachusets vice William Webb resigned.
               Samuel Derby of Massachusets to be Collector of York in Massachusets and Inspector of revenue for the same vice Joseph Tucker removed.
               George Wolcott of Connecticut to be Surveyor and Inspector of the revenue for Saybrook in the district of Middletown in Connecticut, vice Richard Dickenson.
               Erastus Granger of New York to be Surveyor and Inspector of the revenue of the port of Buffalo creek in the district of Niagara vice Callender Irvine who declines.
               Aaron Hassert of New Jersey to be Surveyor & Inspector of the revenue for New-Brunswick in New Jersey vice Andrew Lyle resigned
               John Cutler of Maryland to be Collector & Inspector of the revenue for Snowhill in Maryland vice William Selby.
               Martin Tapscott of Virginia to be Collector & Inspector of the revenue for Yeocomico river in Virginia vice A. Thompson decd.
               Peterson Gurley of N. Carolina to be Surveyor & Inspector of revenue for Winton in the district of Edenton in N. Carolina vice Lawrence Mooney decd.
               Thomas T. Ferebee of N. Carolina to be Surveyor & Inspector of revenue for Indian town in the district of Cambden in N. Carolina vice Thomas Williams decd.
               Reuben Smith of Georgia to be a 2d. Lieutenant in the Corps of Artillerists.
               Thomas A. Smith of Georgia to be a 2d Lieutenant in the corps of Artillerists.
               James Logan of Kentuckey to be an Ensign in the 2d. regiment of infantry.
               Edmund Hayward of Maryland to be Surgeon’s mate in the corps of artillerists
               James Lanier of Kentucky to be Surgeon’s mate in the corps of Artillerists.
               Th: Jefferson Dec. 9. 1803.
            